United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1782
Issued: May 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2018 appellant, through counsel, filed a timely appeal from a May 3,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to modify an August 1, 2011
loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances set forth in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are as follows.
On December 18, 2006 appellant, then a 50-year-old practical nurse, filed an occupational
disease claim (Form CA-2) alleging that on December 14, 2006 she first realized that her neck and
back pain were due to duties relative to patient care while in the performance of duty.4 She filed
a second Form CA-2 on that same date alleging that she first realized that her bilateral carpal tunnel
syndrome and right shoulder pinched nerve were caused or aggravated by her employment duties.5
OWCP accepted appellant’s claims for right neck sprain; right shoulder, upper arm, and rotator
cuff sprain; right shoulder calcifying tendinitis; right shoulder impingement syndrome; and right
median neuropathy. Appellant received intermittent wage-loss compensation on the supplemental
rolls commencing December 16, 2006. Subsequently, OWCP accepted a recurrence of disability
commencing May 18, 2010.
On March 2, 2011 the employing establishment offered appellant an accommodated
licensed practical nurse position. The job offer noted the work schedule, salary, and referred to an
attachment for the job description and physical requirements. The attachment accompanying the
job offer was a performance plan and a list of the performance elements/standards for the position.
Appellant accepted the job offer on March 9, 2011.
By decision dated August 1, 2011, OWCP issued an LWEC determination in which it
found that appellant’s actual earnings in her accommodated licensed practical nurse position met
or exceeded the current wages of the job she held when injured and therefore her wage-loss
compensation payments were terminated.
On October 24, 2011 appellant filed a Form CA-2 alleging that on October 6, 2011 she
first realized that her cervical sprain with right-sided radiculopathy, right medial neuropathy, and
right rotator cuff tear had been aggravated by her duties in the accommodated position she had
performed since March 9, 2011.6

3

Docket No. 16-0098 (issued May 26, 2016), Order Remanding Case, Docket No. 14-0084 (issued July 10, 2014).

4

This claim was assigned OWCP File No. xxxxxx093.

5

This claim was assigned OWCP File No. xxxxxx067. On April 15, 2010 OWCP combined OWCP File
Nos. 00000067 and xxxxxx093, with xxxxxx067 as the master file number.
6
This claim was assigned OWCP File No. xxxxxx523. On October 24, 2011 OWCP combined OWCP File
Nos. xxxxxx093, xxxxxx523, and xxxxxx067, with OWCP File No. xxxxxx093 as the master file number.

2

In a statement dated November 6, 2011, appellant related that on June 8, 2011 she was
removed from the accommodated position and assigned to a job requiring observing patients who
were a threat to themselves or at risk to themselves. On September 28, 2011 she was reassigned
to a position sorting mail.
In an October 6, 2011 report, Dr. Scott M. Fried, a Board-certified osteopathic orthopedic
surgeon, noted that appellant reported increased symptoms and that she was having difficulty with
her current physical job duties which required prolonged neck and head flexion. He was also
concerned that the activity of pushing and pulling a cart aggravated her injuries. Dr. Fried reported
that appellant could perform brief and limited computer work in an ergonomic environment. He
also opined that she should avoid repetitive activities and prolonged positioning. Dr. Fried
determined that appellant was unable to work due her flare-up of her symptoms and difficulty with
her current job activities. He recommended functional capacity testing to determine her current
limitations and capabilities.
A functional capacity evaluation (FCE) report dated October 28, 2011 detailed appellant’s
work capability. The report noted that she became symptomatic on her right side when performing
repetitive and heavy lifting tasks. Restrictions included: occasional light fine manipulation and
firm grasping; no repetitive work; avoid frequent firm grasping, fine manipulation, and repetitive
tasks; and under 10 pounds of lifting or carrying. Under physical demands, the report found that
appellant was capable of up to six hours of sitting; occasional static position; rotational
movements; flexing movements; bending/stooping, squatting, crawling, climbing stairs, reaching
above left shoulder level, kneeling, and balance; no repetitive fine manipulation; occasional fine
manipulation; no climbing a ladder or reaching above the right shoulder; and frequent extension
movements. Lifting and carrying restrictions of up to 10 to 24 pounds were also provided for the
left and right hand. The report concluded that appellant was capable of performing sedentary work
requiring up to 10 pounds of carrying and/or lifting items and occasional walking/standing.
In an April 22, 2013 report, Dr. Fried provided physical examination findings and detailed
appellant’s injury and treatment history from October 28, 2009, the date he first treated her. He
reported that she returned to work on March 9, 2011 and on June 20, 2011 she noted an aggravation
of her symptoms. Physical examination findings were markedly positive and it was noted that any
increase in activities caused a flare-up in appellant’s symptoms. On October 6, 2011 appellant
reported a significant flare up of her symptoms involving her arm, right neck, and plexus. At the
time of the flare-up she was in a new modified job which required a frequent writing, prolonged
sitting, and pulling a cart with a laptop, which Dr. Fried opined aggravated her symptoms.
According to Dr. Fried appellant’s condition continued to be markedly positive and she
continued to have symptom flare ups with any increased activity. He reviewed her statement,
noted that she requested voice-activated software as an accommodation several times, and noted
the different jobs and duties assigned to her. Dr. Fried reported that on September 20, 2011
appellant’s duties included filing paid invoices and processing mail which involved bending and
“prolonged postured of the head and neck.” He also opined that her repetitive computer activity
aggravated her condition. Dr. Fried reported that appellant has accepted employment injuries of
right median neuropathy, carpal tunnel, cervical radiculopathy, and right rotator cuff strain and
sprain, which were aggravated by her computer work, the lack of voice-activated software to limit
writing and keying activities, and nonergonomic seating. He also opined that the work duties she

3

was performing in her modified position were outside the restrictions noted in the October 2011
FCE.
In an April 25, 2013 addendum, Dr. Fried opined that as of October 6, 2011 appellant was
totally disabled from work due to the work injuries outlined in his prior April 22, 2013 report. He
further noted that the October 2011 FCE testing supported that her disability was due to her
employment injuries and she was unable to perform her modified job duties.
By decision dated October 24, 2014, following the combining of the claim files, OWCP
had found that the evidence from the combined claim files was insufficient to establish a new
occupational disease or that appellant’s employment duties had aggravated her accepted
conditions. Appellant, through counsel, requested an oral hearing on March 27, 2015. By decision
dated May 22, 2015, a hearing representative affirmed the denial of her claim finding that the
medical reports of Dr. Fried were insufficient to establish that the accepted conditions had been
aggravated by the job duties she performed during the period March 9 to October 6, 2011.
Appellant appealed to the Board.
By decision dated May 26, 2016, the Board remanded the case to OWCP for a
determination of whether appellant had established total disability due to an aggravation of her
accepted conditions such that the August 1, 2011 LWEC should be modified.
Following remand, by decision dated September 27, 2017, OWCP denied modification of
the August 1, 2011 LWEC determination.
On October 6, 2017 appellant, through counsel, requested an oral hearing before a
representative of the OWCP Branch of Hearings and Review. A hearing was held on
March 13, 2018.
By decision dated May 3, 2018, OWCP’s hearing representative affirmed OWCP’s
September 27, 2017 decision finding that the evidence of record did not substantiate a modification
of the August 1, 2011 LWEC determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represent a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.7
A light-duty position that fairly and reasonably represents an employee’s ability to earn
wages may form the basis of an LWEC determination if that light-duty position is a classified
position to which the injured employee has been formally reassigned.8 The position must conform
to the established physical limitations of the injured employee; the employing establishment must
7

See L.T., Docket No. 18-0797 (issued March 4, 2019); Katherine T. Kreger, 55 ECAB 633 (2004).

8

20 C.F.R. § 10.510.

4

have a written position description outlining the duties and physical requirements; and the position
must correlate to the type of appointment held by the injured employee at the time of injury.9 If
these circumstances are present, a determination may be made that the position constitutes
“regular” federal employment. In the absence of a “light-duty position” as described in this
paragraph, OWCP will assume that the employee was instead engaged in noncompetitive,
makeshift or odd lot employment which does not represent the employee’s wage-earning capacity,
i.e., work of the type provided to injured employees who cannot otherwise be employed by the
Federal Government or in any well-known branch of the general labor market.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless it meets the requirements for modification.10 OWCP
has by regulations defined when modification of a LWEC determination should occur.11
“…Modification of such a determination is only warranted where the party seeking
the modification establishes either that there is a material change in the nature and
extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated, or the original determination was erroneous.”
ANALYSIS
The Board finds that this case is not in posture for a decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s May 22, 2015 decision because the Board
considered that evidence in its May 26, 2016 decision. Findings made in prior Board decisions
are res judicata absent any further review by OWCP under section 8128 of FECA.12
On March 9, 2011 appellant accepted a March 2, 2011 modified job offer from the
employing establishment for a position as an accommodated licensed practical nurse. The job
offer noted the work schedule, salary, and listed the performance elements/standards in an
attachment. No physical restrictions were provided. In an August 1, 2011 LWEC determination,
OWCP found that the position fairly and reasonably represented appellant’s wage-earning capacity
as she had been performing the position since March 9, 2011 and had demonstrated the ability to
perform the duties of the modified job of accommodated licensed practical nurse for 60 days or
more.
An LWEC determination can be modified if it was issued in error.13 The Board finds that
the current record does not establish that the March 2, 2011 job offer from the employing
9

Id.

10

See C.C., Docket No. 18-1127 (issued January 29, 2019); Sue A. Sedwick, 45 ECAB 211 (1993).

11

20 C.F.R. § 10.511.

12

T.J., Docket No. 18-1477 (issued April 4, 2019).

13

Supra note 11.

5

establishment complied with OWCP’s regulations regarding light-duty job offers. The physical
requirements of the position were not described in the job offer or accompanying documents.
Therefore, it is unclear from the record what the physical requirements of licensed practical nurse
position were and whether the physical requirements of the position were within appellant’s
medical restrictions. On remand OWCP should obtain relevant evidence including a written
description of the job duties and physical restrictions of the modified position appellant performed
as of March 9, 2011.14
The Board finds that the record of evidence is incomplete and thus the case will accordingly
be remanded to OWCP to properly resolve the issues presented. After such further development
as is deemed necessary, OWCP should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board.
Issued: May 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

See A.J., Docket No. 10-0619 (issued June 29, 2010); 20 C.F.R. § 10.510.

6

